DETAILED ACTION
This action is in response to the amendment dated 3/15/2022.  Claims 1 and 14 are currently amended.  No claims are newly added.  No claims have been canceled.  Presently, claims 1-19 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see the Rejection Under 35 U.S.C. 102 section on pages 8-12 of the response dated 3/15/2022, with respect to the rejection(s) of claim(s) 1-7, 12 and 13 under 35 U.S.C. 102(a)(1) as being anticipated by Mohr (US 1995395) and the rejection(s) of claim(s) 1, 8-11, 14-16 and 19 under 35 U.S.C. 102(a)(1) as being anticipated by Rhodes (US 1582786) as provided in the Office action dated 12/15/2021 have been fully considered and are persuasive.  It is considered that the amendment to the claims to recite the feature related to “a bonnet secured to the top surface of the body by a plurality of bolts” and “the bonnet or the cap cover an upper surface of the plurality of bolts” overcomes the rejections based on the Mohr reference and the Rhodes reference as provided in the Office action dated 12/15/2021.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly applied references to Maichel et al. (US 6983759) and Schobl (US 4601304).
It is considered that the Maichel et al. reference addresses applicant’s concerns and claim language relating to a bonnet (25) that is secured to a top surface of a body (11) by a plurality of bolts (at least bolts 12B and 12 C are depicted in figure 2 and figure 3) and wherein the bonnet (25) and the cap (23B) cover an upper surface of the plurality of bolts (12B and 12C as depicted in figure 2 and figure 3).
It is considered that the Schobl reference addresses applicant’s concerns and claim language relating to a bonnet (62) secured to the top surface of the body (considered the combination of 12 and 38) by a plurality of bolts (70), and wherein the bonnet covers an upper surface of the plurality of bolts (the flange 66 of the bonnet 62 covers the plurality of bolts 70 as depicted in figure 2).

Since new grounds of rejection were necessitated by applicant’s amendments, the instant Office action is made final.

Drawings
The drawings were received on 2/16/2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maichel et al. (US 6983759).
Regarding claim 1, the Maichel et al. reference discloses a valve assembly (10) comprising a body (11) comprising spaced apart ports (considered the openings into which the pipes 17 and 18 are inserted as depicted in figure 2) defining a flow passageway (16) therebetween and a top surface (considered the upper surface of flange 23A as depicted in figure 2), a valve (26) disposed in the flow passageway, a bonnet (25) secured to the top surface of the body by a plurality of bolts (at least bolts 12B and 12C are shown in figures 2 and 3 to secure the bonnet 25 to the valve body 11), a stem (27) supported by the bonnet and operably coupled to the valve (see figure 2), a cap (retainer ring 23B) comprising a bottom sealingly coupled to the body (it is considered that the bottom of the retainer ring 28B contacts and is held against the upper surface of the flange 23A of the body 11 as depicted in figure 2) and a top with an opening (considered the central opening of the retainer ring 23B that the bonnet and the stem extend through as depicted in figure 2), wherein the cap is disposed over the bonnet (the retainer ring 23B covers the radially extending flange of the bonnet 25 as depicted in figure 2) with the stem extending through the opening (see figure 2), wherein the bonnet and the cap cover an upper surface of the plurality of bolts (12B and 12C as depicted in figure 2 and figure 3).
In regards to claim 2, the Maichel et al. reference discloses wherein the body (11) comprises an annular flange (23A) defining the top surface, and wherein the bottom of the cap is coupled to the annular flange (the cap 23B is coupled to the annular flange 23A by a plurality of fasteners as depicted in figure 2).
In regards to claim 6, the Maichel et al. reference discloses wherein the cap (23B) further comprises an annular flange (it is considered that the lower extension of the cap 23B that faces and contacts the annular flange 23A of the body 11 constitutes the annular flange of the cap) extending radially inwardly from the bottom of the cap (it is considered that the flange on the bottom of the cap 23B has a radial component of the shape and can be considered to be extending radially inwardly), the annular flange overlying and coupled to the annular flange (23A) of the body (11) (see figure 2).
In regards to claim 8, the Maichel et al. reference discloses wherein the bonnet (25) comprises an annular flange (considered the radial extension of the bonnet 25 that extends and is located between the cap 23B and the annular flange 23A of the body 11).

Claim(s) 1, 8, 9 and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schobl (US 4601304).
Regarding claim 1, the Schobl reference discloses a valve assembly comprising a body (considered the combination of 12 and 38) comprising spaced apart ports (considered the openings into which the pipes 14 and 16 are inserted as depicted in figure 1) defining a flow passageway (considered the passageway 18 and 20) therebetween and a top surface (considered the upper surface of flange 40 as depicted in figure 2), a valve (valve plug 142) disposed in the flow passageway, a bonnet (62) secured to the top surface of the body by a plurality of bolts (70), a stem (102) supported by the bonnet and operably coupled to the valve (see figure 2), a cap (90) comprising a bottom sealingly coupled to the bonnet (it is considered that the bottom of the cap 90 is secured to the bonnet by the use of the bolts 100 as depicted in figure 2) and a top with an opening (considered the central opening of the cap 90 through which the stem 102 extends as depicted in figure 2), wherein the cap is disposed over the bonnet (see figure 2) with the stem extending through the opening (see figure 2), wherein the bonnet and the cap cover an upper surface of the plurality of bolts (the flange 66 covers the plurality of bolts 70 as depicted in figure 2).
In regards to claim 8, the Schobl reference discloses wherein the bonnet (62) comprises an annular flange (66), wherein the bottom of the cap (90) is coupled to the annular flange (see figure 2 for the cap 90 to be coupled to the annular flange 66 of the bonnet 62).
In regards to claim 9, the Schobl reference discloses wherein the cap (90) is threadably engaged with the annular flange (it is considered that bolts 100 include threads which would permit the cap to be ‘threadably’ engaged with the annular flange 66 of the bonnet 62).
Regarding claim 14, the Schobl reference discloses a valve assembly comprising a body (considered the combination of 12 and 38) comprising spaced apart ports (considered the openings into which the pipes 14 and 16 are inserted as depicted in figure 1) defining a flow passageway (considered the passageway 18 and 20) therebetween and a top surface (considered the upper surface of flange 40 as depicted in figure 2), a valve (valve plug 142) disposed in the flow passageway, a bonnet (62) secured to the top surface of the body by a plurality of bolts (70), a stem (102) supported by the bonnet and operably coupled to the valve (see figure 2), a cap (90) comprising a bottom threadably coupled to the bonnet (it is considered that the bottom of the cap 90 is secured to the bonnet by the use of the bolts 100 which include threads and, therefore, it is considered that the cap is ‘threadably’ coupled to the bonnet as depicted in figure 2) and a top with an opening (considered the central opening of the cap 90 through which the stem 102 extends as depicted in figure 2), wherein the cap is disposed over the bonnet (see figure 2) with the stem extending through the opening (see figure 2), wherein the bonnet and the cap cover an upper surface of the plurality of bolts (the flange 66 covers the plurality of bolts 70 as depicted in figure 2).
In regards to claim 15, the Schobl reference discloses wherein the bonnet (62) comprises an annular flange (66), wherein the bottom of the cap (90) is coupled to the annular flange (see figure 2 for the cap 90 to be coupled to the annular flange 66 of the bonnet 62).
In regards to claim 16, the Schobl reference discloses wherein the cap (90) is threadably engaged with the annular flange (it is considered that bolts 100 include threads which would permit the cap to be ‘threadably’ engaged with the annular flange 66 of the bonnet 62).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schobl (US 4601304) in view of Crane (US 20120018221).
In regards to claim 17, the Schobl reference does not expressly disclose wherein the wherein national pipe tapered (NPT) threads interface between the cap and the annular flange of the bonnet.
However, the Crane reference teaches a threaded connection (threads of holes 52 and 32 and bolt 33) is provided with NPT threads which provide improved retention and greater shear area than conventional straight threads (paragraph [0024]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the threaded engagement between the cap and the bonnet of the Schobl reference as having NPT threads as taught by the Crane reference in order to improved retention and greater shear area than conventional straight threads.

Allowable Subject Matter
Claims 3-5, 7, 10-13, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 3, the prior art of record does not disclose or suggest wherein the cap is threadably engaged with a circumferential periphery of the annular flange in combination with the other limitations of the claim.
Claims 4 and 5 depend from claim 3, either directly or indirectly, and, therefore, contain the indicated allowable subject matter of claim 3.
In regards to claim 7, the prior art of record does not disclose or suggest a seal is disposed between the annular flange of the cap and the annular flange of the body in combination with the other limitations of the claim.
In regards to claim 10, the prior art of record does not disclose or suggest wherein the cap comprises a bottom circumferential flange threadably engaged with a circumferential periphery of the annular flange in combination with the other limitations of the claim.
In regards to claim 11, the prior art of record does not disclose or suggest a seal disposed between a bottom surface of a bottom circumferential flange of the cap and an upper surface of the annular flange of the bonnet in combination with the other limitations of the claim.
In regards to claim 12, the prior art of record does not disclose or suggest a yoke coupled to the bonnet and supporting an actuator, wherein the stem is threadably engaged with the actuator, and wherein the stem is moveable in response to a rotation of the stem in combination with the other limitations of the claim.
Claim 13 depends from claim 12, and, therefore, contains the indicated allowable subject matter of claim 12.
In regards to claim 18, the prior art of record does not disclose or suggest wherein the cap comprises a bottom circumferential flange threadably engaged with a circumferential periphery of the annular flange in combination with the other limitations of the claim.
In regards to claim 19, the prior art of record does not disclose or suggest further comprising a seal disposed between a bottom surface of a bottom circumferential flange of the cap and an upper surface of an annular flange of a yoke in combination with the other limitations of the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.J.R/Examiner, Art Unit 3753                                                                                                                                                                                                        
/CRAIG J PRICE/Primary Examiner, Art Unit 3753